Citation Nr: 0715829	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who had periods of Active Duty for 
Training (ACDUTRA) October 1971 to February 1972, and from 
April 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Philadelphia, Pennsylvania, DC, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Two uncontroverted VA vocational rehabilitation opinions 
found that the veteran did not have an employment handicap.

2.  The evidence does not demonstrate that during the course 
of this appeal the veteran's employment ability was impaired.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. §§ 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and that additional efforts to notify or 
assist the appellant in this case is not required.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2006).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2006).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  The law provides 
that an "employment handicap" does not exist when any one of 
the following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. § 
21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories. 38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. § 
21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 338 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment of 
a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for limitation of 
motion of the left ankle (20 percent), residuals of a right 
wrist fracture (10 percent), residuals of a healed fracture 
of the left tibia with internal derangement of the left knee, 
status post partial meniscectomy with traumatic arthritis (10 
percent), and residuals of a chip fracture of the left 
humerus (0 percent).  The veteran's combined service-
connected disability rating is 40 percent.

A June 2003 VA counseling record authored by the veteran's 
case manager and vocational counselor noted that the veteran, 
in essence, requested entitlement to VA vocational 
rehabilitation benefits for retraining as a physician's 
assistant.  It was noted that he graduated from high school 
and enlisted in the National Guard where he served in 1971 
and 1978.  When in service, he completed training in Armor 
and Mechanized Infantry.  He enlisted and then was 
commissioned as a 2nd Lieutenant after completing his 
Bachelor of Science degree in biology from the University of 
Pittsburgh.  He was injured on active duty in April 1978.  He 
spent six months on administrative support and then was 
discharged from the reserve unit in May 1981.  After 
discharge, he worked as a research assistant at Bethlehem 
Steel until 1984.  He then worked for AT&T Microelectronics 
from 1984 to 1987.  He became Orbital Dynamics Supervisor at 
AT&T from 1987 to 1990.  He was a marketing manager from 1990 
to 1992, a product engineer from 1992 to 1995, and a project 
manager from 1995 to 1997.  In 1997 he went to Lucent which 
was spun off from AT&T, where he was a finance project 
manager from 1997 to 1998, and a program manager from 1998 to 
2000.  From 2000 to 2001 he was a program manager for Avaya, 
which spun off from Lucent.  He was part of a large forced 
retirement from that company in 2002.  Thereafter, he worked 
as a consultant project manager for Johnson & Johnson  and 
for Computer Marketing Associates for a period.  He was a 
Loaned Executive for United Way Lehigh Valley and president 
and director for two churches which merged.  He is on a Board 
of a local neighborhood non-profit.  

The veteran expressed interest in business, gardening, 
religion, science and outdoor sports.  He reported he would 
like to work in management or leadership but was also 
considering becoming a physician's assistant.  As for 
education, the veteran was noted to have a BS in biology, an 
MBA or Master in Business Administration, and a MS or Master 
of Science in Project Certification.  The examiner noted the 
veteran's most recent VA examination showed an old solidly 
united fracture of the tibia and slight narrowing of the 
medial joint space of the left knee, which otherwise appeared 
to be normal.  The veteran self-reported he was restricted in 
the amount of walking and lifting he could do and that he 
could not accept jobs on construction sites.  

The veteran had a solid work history and his career inventory 
test showed many options.  The fact that he had completed his 
MBA program demonstrated, in view of the counselor, a proven 
level of academic intelligence.  

The counselor/case manager synthesized the evaluation and 
determined that the veteran was not working in a field that 
was aggravating his service-connected conditions, and noted 
he achieved a high degree of education, and had been 
successful in a field which did not require him to 
participate in activities that would aggravate the service-
connected conditions.  Given these facts, the counselor 
determined that the veteran did not meet the criteria set 
forth in VA Circular 28-97-1 as having an employment handicap 
caused in substantial part by his service-connected 
conditions.  He had had sufficient training and experience to 
overcome any limitations caused by the service-connected 
disorders, as demonstrated by being able to secure and 
maintain suitable employment consistent with his interests, 
aptitudes and abilities.  The veteran notably did not have a 
history of losing jobs or developing complicating factors 
that lead to periods of unemployment due mainly to service-
connected disabilities.  Thus, the counselor concluded the 
veteran did not meet the criteria for a serious employment 
handicap per VA Circular 28-97-1.  The counselor found that 
the veteran was not in need of VA Vocational Rehabilitation 
services under Chapter 31, and referred the veteran to the 
financial aid office at the college he wished to attend.  

The case manager informed the veteran of this decision in 
June 2003.  He informed the veteran that the decision was 
final if he did not receive new evidence in 30 days.  The 
veteran was told that the counselor found he already had 
education, training and experience to qualify for a suitable 
job.  

The veteran requested counseling again in September 2004.  He 
requested training assistance in the nursing field.  He 
reported he was accepted into a program starting in December 
2004.  He underwent counseling with a different VA Counseling 
Psychologist in October 2004.  The psychologist reviewed the 
veteran's training, work history, experience, and medical 
data.  The psychologist observed that the service-connected 
disabilities caused an impairment to his employment by 
restricting the types of work he could perform.  However, 
owing to his excellent education and his stable employment 
record, and even though the economy of his area was poor for 
work in his field, the examiner concluded the veteran should 
be able to find suitable gainful employment with his skills.  
As a result, the counselor found that the restrictions due to 
service-connected disabilities on employability were not 
found to contribute in an identifiable, measurable or 
observable way to overall vocational impairment of the 
veteran's ability to prepare for, or obtain or retain 
employment consistent with his abilities, attitudes and 
interests.  The counselor thus observed that in accordance 
with Public Law 104-275, the veteran was found to not qualify 
to be considered to have a serious handicap because his 
service-connected disabilities did not significantly impair 
his employability.  The veteran, consequently, was found not 
entitled to use vocational rehabilitation benefits.  While 
the counselor observed that the veteran argued that due to 
the economic problems in his area he could only find project 
manager work in the constriction field, the counselor 
disagreed.  He opined that the veteran's skills and education 
made it so that he could find suitable work in his field or 
relocate to find such work.  He noted that the veteran's wife 
worked as a teacher and her skills were transferable.  The 
counselor emphasized that the criteria for vocational 
eligibility were based on functional limitation and 
employment handicap.  The counselor concluded by stating that 
the veteran's situation indicated no employment handicap and 
certainly no serious employment handicap.  

In a letter dated in October 2004, the local VA Vocational 
Rehabilitation and Employment Officer informed the veteran 
that his claim was denied.  That officer explained that after 
exploring the facts of the veteran's situation with the 
veteran, a vocation counselor concluded that the veteran was 
not entitled to Chapter 31 benefits under vocational 
rehabilitation because the 12 year period during which the 
veteran could potentially have used the program had passed.  
The letter noted that his eligibility termination date was in 
July 1992, based on a notification in July 1980 of a 
compensable service-connected disability and information 
regarding available vocational training.  The veteran was 
noted to not qualify for an extension of that date.  It was 
further noted that he did not have a serious employment 
handicap and either a prior history of poor adjustment in 
training and employment or special problems due to 
nonservice-connected disability, family pressures, or a need 
for a number of supportive and special services.  His 
excellent employment history and extensive education were 
considered.  In October 2004, the veteran appealed this 
decision.  

In his substantive appeal the veteran stated that his 
service-connected disabilities made it impossible for him to 
work in his field.  He explained that many jobs he would 
qualify for had been moved overseas.  He reported he had been 
substitute teaching and was performing evening course work, 
which was burdensome.  He also felt he was not being hired in 
his field due to lack of jobs available and/or his age.  He 
was having trouble making ends meet with just the substitute 
teaching job.  

Based upon the evidence of record, the Board finds it is not 
demonstrated that during the course of this appeal the 
veteran's employment ability was impaired.  Nor is it shown 
that his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests was 
impaired as a result of disability.  The veteran has 
reportedly had ongoing work as a substitute teacher.  He has, 
since late 2004, been studying to be a nurse.  He was retired 
from in 2001 after steady employment for many years due to a 
massive forced management adjustment in which many employees 
were separated at one time.  He has not left a job due to his 
service-connected disabilities.  While he urged in his notice 
of disagreement that the only management jobs he could find 
were in construction, which he could not do because of his 
service-connected disabilities, the record reflects he has 
been working and going to school.  This does not indicate 
that the veteran had an employment handicap.  Although he 
avers that he either attempted or was unable to obtain any 
employment based upon his existing abilities since filing his 
claim, he has worked as a substitute teacher since then.  
Additionally, the VA  Counseling Psychologist directly 
contradicts this assertion in his findings in September 2004.  

In addition, the veteran argues that he was not being hired 
in his field due to lack of jobs available and/or his age; 
and, because of economic problems in his area he could only 
find project manager work in the constriction field.  As 
previously stated, the purpose of vocational training under 
Chapter 31 is to enable veterans with service-connected 
disabilities to become employable to the maximum extent 
feasible and to obtain and maintain suitable employment.  The 
veteran's age is not a function of service-connected 
disabilities, and economic depression in his region is 
likewise not the result of service-connected disabilities.  
While these factors may impact on employment, they are 
outside the scope of Chapter 31 benefits.  

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
limited employment opportunities possibly available to him 
without additional training is considered to be plausible; 
however, the opinions of the vocational rehabilitation and 
employment counselor and the clinical psychologist, 
uncontroverted by other vocational or medical evidence, are 
considered to warrant a higher degree of probative weight.  
These evaluators are considered to have a greater level of 
expertise as to such matters as a result of training and 
experience, and they opined that, with his education and work 
history, the veteran did not have an employment handicap as a 
result of service-connected disabilities.

To the extent that the veteran asserts his claim should be 
considered under the provisions of 38 C.F.R. § 21.72 and 38 
C.F.R. § 21.284 for rehabilitation to the point of 
employability, as he is found not to have an employment 
handicap these provisions are not applicable to his claim.  
He has not met the criteria for basic entitlement and such 
additional issues as to rehabilitation to the point of 
employability are not considered to be relevant.  In essence, 
the Board finds basic entitlement is required prior to 
application of any regulations addressing the adequacy of 
rehabilitation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


